DETAILED ACTION
	This Office action is in response to the Request for Consideration under the After Final Consideration Pilot Program 2.0 filed 5 August 2022.  Claims 1-8 and 10-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 14 have been amended sufficiently to overcome the prior rejections of record, and a further search failed to yield any relevant results.
Claim 1 has been amended to recite a virtual desktop preview comprising “a state of a most recently active first window in the first virtual desktop” (emphasis added).  Such a limitation is not disclosed by the cited prior art, which at best discloses a state of currently displayed application windows, with no assurance as to whether the window displayed is the most recently active window.  See Fang (US Publication 2016/0077685), Fig. 2.  
Claim 8 recites utilizing a number of windows open on a client device and the types of the applications with which the open windows are associated to notify a user about creating a new virtual desktop.  Such limitations are not disclosed by the cited prior art.
Claim 14 has been amended to recite displaying a window preview of one or more windows open on a virtual desktop in response to a pointer hovering over a virtual desktop preview.  Such limitations are not disclosed by the cited prior art.
The newly cited Nan (US Publication 2013/0067394) and Vranjes (US Publication 2016/0034159) references disclose subject matter similar to functionality of the instant invention, but not applicable as prior art references.  Nan discloses a visible GUI selector element on a user interface that includes a preview of a most recently used application program not currently in focus, the selection of which allows a user to switch to the program for which the preview is displayed (see ¶ [0020]).  However, such a preview is not utilized in the context of at least one virtual desktop distinct from a user’s current workspace.  Vranjes discloses a graphical interface control actuable to display visual representations of a group of application windows that were most recently accessed by a user, and does so in the context of a plurality of virtual desktops (see [0053].  However, such teachings do not disclose a single most recently active window, as in claim 1, or providing the preview of windows adjacent to a virtual desktop preview in response to a user hovering a pointer over the virtual desktop preview.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145